Freeman, J.,
delivered the opinion of the court.
The only real question in this case is, whether the County Court can appoint an administrator pendente lite (there being no widow of the intestate) to hold thd property during the pendency of a contest as to the appointment of an administrator.
We hold the court may do so, and such appointment was eminently proper in the case before us. Such power was exercised by the Ordinary, in England, in like cases, and may now be by the County Court, exercising like jurisdiction over questions of administration in our State. See 1 Mill. on. Executors, 409.
Affirm the judgment of the Circuit Court, with costs.